IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


FRANK WEBER, CHARLES BARR,               : No. 46 WAL 2016
HUGH BIDDLE, CHANNING JACKSON,           :
PAUL S. MILLER, JR., JOSEPH              :
SAUNDERS, THOMAS CURRY, GREG             : Petition for Allowance of Appeal from
FERRELL, GERALD HARDER, GEORGE           : the Order of the Commonwealth Court
ADAMS, TERRY WADE, HENRY                 :
RIEBOLD AND JOSEPH TERRY,                :
                                         :
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
BOROUGH OF WILKINSBURG,                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.